Citation Nr: 0621571	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-34 994A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional cardiac disability claimed as the 
result of a procedure performed in a VA hospital in February 
1995.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for occlusion of a cardiac graft vessel claimed as the 
result of VA medical treatment rendered between late 1997 and 
early 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from January 1956 to January 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 rating decision issued by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The 38 U.S.C.A. § 1151 issues are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's hemorrhoid disability is currently 
manifested by objective clinical findings of multiple small 
external hemorrhoids with no findings of anemia or fissures.  

2.  There is no objective clinical evidence of large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences.

3.  The appellant's hemorrhoids do not present an exceptional 
or unusual disability picture not contemplated by the rating 
schedule.  The hemorrhoids have not required any 
hospitalization, nor have they been demonstrated to present 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the hemorrhoid 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating claim by correspondence 
dated in December 2002, and February 2006.  These documents 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to an increased rating for hemorrhoids.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).


VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
inpatient and outpatient medical records.  The appellant was 
afforded a VA medical examination.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the veteran of such 
information, because the Board has denied a compensable 
evaluation for the hemorrhoid disability in the decision 
below, the question of an effective date for a grant of an 
increased evaluation is not relevant.  Therefore, proceeding 
with this matter in its current procedural posture would not 
inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased rating for hemorrhoids, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his hemorrhoid disability is more 
severely disabling than the currently assigned noncompensable 
evaluation reflects.  He maintains that his hemorrhoid 
condition warrants an increased evaluation.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the report from the 
VA medical examination conducted in January 2003, in the VA 
outpatient treatment records dated in 2002 and 2003, and in 
the various written statements submitted by the appellant and 
his representative.

The appellant underwent a VA medical examination in January 
2003; he reported having good sphincter control and some 
occasional fecal leakage.  No pad was needed.  The appellant 
also reported occasional bleeding after a bowel movement, but 
no thrombosis.  He reported the use of a stool softener, 
lidocaine ointment and a hemorrhoid suppository.  Rectal 
examination revealed multiple small external hemorrhoids.  
None of these was thrombosed.  No bleeding was noted.  
Hematology testing results were within the normal reference 
ranges.  The examiner rendered a clinical impression of 
external hemorrhoids without anemia.  

Review of the appellant's outpatient VA treatment records 
reveals that he was treated for various conditions in 2002 
and 2003.  There is no mention of any large or thrombotic 
hemorrhoids.  There is no mention of hemorrhoids involving 
persistent bleeding with secondary anemia or with fissures.

The RO has rated the appellant's hemorrhoids under Diagnostic 
Code 7336.  Under that Code, mild or moderate hemorrhoids are 
rated noncompensably disabling.  Large or thrombotic 
irreducible hemorrhoids manifested by excessive redundant 
tissue evidencing frequent recurrences warrant a 10 percent 
disability rating.  Hemorrhoids involving persistent bleeding 
with secondary anemia or with fissures warrant a 20 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has weighed the evidentiary value of the 
appellant's statements against the objective physical 
findings.  The Board concludes that the most probative 
evidence of the degree of disability is the medical evidence.  
There is no medical evidence that the appellant has had 
large, thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences at 
any time since 2002.  There is no clinical evidence of any 
persistent bleeding or any anemia.  There is no clinical 
evidence of the existence of any fissures.  In the absence of 
evidence to support a finding of symptomatology equivalent to 
that associated with a compensable rating, the Board 
concludes that disability or symptoms due to the hemorrhoids 
are no more than moderate, and thus are non-compensable.  In 
short, there is no evidence of large or thrombotic 
hemorrhoids that were irreducible, with excessive redundant 
tissue, or evidence of frequent recurrences, or of persistent 
bleeding, anemia, or fissures.  

Given the foregoing findings, specifically the absence of any 
large or thrombotic hemorrhoids that are irreducible with 
excessive redundant tissue evidencing or frequent 
hemorrhoidal recurrences, it is the determination of the 
Board that the service-connected hemorrhoids are not 
productive of more than moderate impairment and therefore a 
compensable evaluation is not warranted.  Additionally, there 
is no suggestion in the record that the rating is not an 
accurate reflection of the disability experienced by the 
appellant.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for hemorrhoids, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
hemorrhoids nor has he required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the hemorrhoids that would render impractical 
the application of the regular schedular standards.  
Therefore, the regular schedular standards, with the 
evaluations currently assigned, adequately compensate the 
appellant for any adverse industrial impact on him caused by 
the hemorrhoids.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
an extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Since the preponderance of the evidence is against 
the increased rating claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

An increased (compensable) evaluation for the appellant's 
hemorrhoid disability is denied.


REMAND

The appellant is seeking compensation for additional cardiac 
disability claimed to have been caused by the coronary 
atherectomy performed at the VA Medical Center in Minneapolis 
in February 1995; and for occlusion of one of his coronary 
artery bypass grafts allegedly caused by inadequate treatment 
at VA facilities between the end of 1997 and the discovery of 
the blocked graft on February 2, 1998.  Therefore the issues 
on appeal are as listed on the title sheet.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As noted in an August 2003 VA medical opinion, pertinent VA 
records have not been included in the claims file.  
Specifically, these records relate to the February 1995 
cardiac catheterization and one vessel percutaneous 
transluminal coronary angioplasty (PTCA), the July 1995 
cardiac catheterization and PTCA and the November 1995 
coronary artery bypass graft (CABG); each of these procedures 
was performed at the Minneapolis VAMC.  

The RO has apparently concluded that these records are 
unavailable, however, the appellant has provided copies of 
some of the 'unavailable' records.  VA is, therefore, on 
notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore in 
order to fulfill the duty to assist, all of the relevant VA 
treatment records should be obtained and associated with the 
claims file.  Consequently, the appellant's complete VA 
inpatient and outpatient treatment records relating to his 
treatment before, during and after the February and July 1995 
PTCA procedures and the November 1995 CABG surgery should be 
obtained and associated with the claims file.

Furthermore, the evidence of record indicates that the 
appellant has been in receipt of Social Security 
Administration (SSA) disability benefits.  The July 1994 
request for information from SSA indicates that SSA was 
seeking evidence that related to the appellant's cardiac 
status.  However, the SSA records have not been obtained and 
associated with the claims file.  When such information as to 
the existence of such records is viewed in a light most 
favorable to the appellant, such medical records associated 
with the appellant's SSA benefits claim might be material in 
deciding the appellate issues; and, consequently, the RO 
should attempt to obtain them prior to final appellate 
consideration of the issues on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice).

Finally, while there is competent medical evidence that 
clearly shows that one of the vessels grafted in the November 
1995 CABG surgery had become completely occluded by February 
2, 1998, the medical evidence is uncertain as to the 
existence of a nexus between the appellant's treatment at a 
VA facility at the end of 1997 and the development of the 
occluded vessel.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record- not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his 
38 U.S.C.A. § 1151 claims and of what 
part of such evidence he should obtain, 
and what part the RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claims.  38 C.F.R. § 3.159 (2005).

2.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, clinics, hospitals or 
treatment centers (private or government) 
who provided him with relevant evaluation 
or treatment for any cardiac disorder 
since 1994, not already provided.  After 
obtaining the appropriate signed 
authorizations from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal not already of 
record.  In particular, the RO must 
obtain all medical records from the 
Minneapolis VAMC for inpatient and 
outpatient treatment before and after the 
various cardiac procedures performed in 
February, July and November of 1995.  
This should include clinic notes, nurses' 
notes, progress notes, doctors' orders, 
admission and discharge summaries, OR 
notes, EKG reports, cardiac enzyme 
results, nuclear medicine and imaging 
reports and all other information.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The appellant and his 
representative, if any, should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  The AMC/RO should arrange for a 
comprehensive review of the appellant's 
claims file by a VA cardiologist, 
preferably one who has not previously 
examined the appellant, to determine the 
nature and etiology of his past and 
current cardiac disorders.  If the 
cardiologist determines that an 
examination is needed, the RO should 
arrange for said examination to take 
place.

The reviewing cardiologist should furnish 
opinions concerning the following:

      (a)  What were the manifestations of 
cardiac pathology present prior to 
February 10, 1995?
      
      (b)  Did the veteran develop any 
additional identifiable cardiac 
disabilities due to any VA hospital care 
rendered on or about February 10, 1995?
      
      (c)  What were the manifestations of 
cardiac pathology present as of July 6, 
1995?  
      
      (d)  Did the veteran develop any 
additional identifiable disabilities due 
to any VA hospital care rendered on or 
about July 6, 1995?
      
      (e)  What were the manifestations of 
cardiac pathology present prior to the 
November 30, 1995 CABG surgery?  
      
      (f)  What were the manifestations of 
cardiac pathology present as of October 
1997?
      
      (g)  What were the manifestations of 
cardiac pathology present as of February 
2, 1998?
      
      (h)  Did the veteran develop any 
additional identifiable cardiac 
disability, in particular any vessel 
occlusion, due to any VA medical care (or 
lack thereof) rendered between October 
1997 and February 1998? 
      
Specifically, the reviewer should address 
the questions of:
(i)	 whether the course of 
treatment the
 veteran received in VA facilities 
was in any way careless, negligent, 
lacking in proper skill, or 
reflective of error in judgment or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
additional cardiac disability was 
the result of an event not 
reasonably foreseeable; and 
      
(ii)  	whether the course of 
treatment the veteran received for 
his cardiac disorders was in any 
manner related to the development of 
any additional cardiac pathology.

(The reviewing cardiologist must be 
advised that the question of negligence 
is at issue.  The reviewer should 
identify the information on which s/he 
based the opinions.  If a medically 
justified opinion is impossible to 
formulate, the reviewer should so 
indicate.)

4.  Upon receipt of the VA cardiologist's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer for corrections or additions.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims 
for 38 U.S.C.A. § 1151 benefits.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


